DETAILED ACTION
Claims 1-33 are pending.
Claims 1-6 and 22-33 have been examined
Claims 7-21 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
It appears that the Estan reference was accidentally omitted from the examiner’s PTO-892 in the previous Office Action.  Such is provided at this point so that it is printed on the front of a resulting patent.

Election/Restrictions
New claim 21 is dependent on a claim of a non-elected group.  As such, claim 21 is also part of that non-elected group and is withdrawn from consideration.  Please use the appropriate claim status identifier going forward.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 29 is objected to because applicant is claiming a system in method claim format.  A system does not comprise a step.  Instead, a system may comprise a component that performs a step.  The examiner recommends rewording as --The system of claim 24, wherein the at least one systolic array compares a first set…--.
Claim 30 is objected to for similar reasons.
Claim 30 is further objected to because of the following informalities:
The examiner recommends rewording to --…wherein the second portion of the data stream and the at least one output arrive at the data processing engine at a same time.-- for improved readability (see claim 33 for this wording).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) is/are:
In claim 24, “receiver…to receive a data stream and output a first and a second portion of the data stream”.  This function is deemed to be a coextensive function as described in MPEP 2181(II)(B).  From paragraphs [0018]-[0019], this receiver is limited to a processor or FPGA, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, applicant identified paragraph [0065] as support for claims 22 and 31.  However, paragraph [0065] does not mention that it is the second portion that is separated into blocks.  From FIG.1, isn’t the second portion taking the top path through the delay element and, thus, is not being separated?  The separation appears to occur in decode units 104/106 of the systolic array (paragraph [0046] states that the array does the separation).  It is not immediately apparent what the first and second portions are in the specification, nor what is being separated, and the specification is lengthy.  Thus, it is not immediately clear that the specification is supportive of this feature.  Please provide any necessary explanation of support. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 22-23, 26-28, 31, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, lines 9-10, “the protocol decoding process”.  The examiner recommends deleting “process” to match the language in line 6.
In claim 3, line 3, “the first portion”, which could refer to that in line 2, or claim 1, line 4.
In claim 4, lines 2-4, all three instances of “the data portions”.  It is not clear if applicant is referring to the first and second portions or if applicant is referring to the now-deleted data portions of claim 1, line 3.  At the very least, the examiner recommends deleting “data” from “the data portions”.
In claim 22, “the protocol decoding process” for similar reasons as above.
In claim 26, line 3, “the first portion” for similar reasons as above.
In claim 27, all three instances of “the data portions”.  Is applicant referring to the first and second portions?  At the very least, the examiner recommends deleting “data” from “the data portions”.
In claim 31, “the protocol decoding process”.
In claim 33, “the protocol decoding process”, for similar reasons as set forth for claim 1.
Claims 2-6, 22-23, and 28 are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 22-25, and 27-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estan et al., U.S. Patent Application Publication No. 2010/0238942 A1.
Referring to claim 1, Estan has taught a method comprising:
a) receiving a data stream (see paragraph [0002].  A data message/stream is received);
b) providing a first portion of the data stream as one or more inputs to a plurality of processing units in at least one systolic array (see paragraphs [0058]-[0059] and FIG.1.  A first portion of the stream would be at least part of the routing headers of a packet, which is sent to a systolic array of processing units 28.  While the word “systolic” does not appear in Estan, one of ordinary skill in the art recognizes that array 28 is a systolic array, as data packets are pumped through adjacent tiles of the array in cascaded/serial fashion on each clock cycle (paragraphs [0062]-[0064])), the plurality of processing units performing protocol decoding on the first portion of the data stream (see paragraphs [0058]-[0059].  A given decoder 62 in a processing unit processes the first portion to determine where to route the packet.  If the packet needs to be further routed, the first portion is decoded by a next processing unit until the final destination is reached);
c) providing at least one output from the at least one systolic array to a data processing engine, the at least one output including decisions from the protocol decoding process (see paragraphs [0058]-[0059] and FIGs.1-2.  At least one decoder 62 within at least one tile within the array provides an output to at least one switch 63 indicating the result(s) (decision(s)) of the decoding, where at least switch(es) 63, bus(es) 65, and processors 38 make up the processing engine);
d) providing a second portion of the data stream to the data processing engine (from paragraph [0058], the data stream includes a payload associated with the headers.  This payload (e.g. at least part of a second portion) is what is ultimately provided to the processing engine for processing); and
e) processing the second portion of the data stream by the data processing engine based on the decisions (the decoding decisions determine which set of processors 38 process the payload, e.g. if decoder 62 in a given tile in FIG.2 indicates that bus 65 is to be used, then the processing engine processes the payload with the corresponding set of processors 38 in that given tile.  If the N, S, E, or W bus is to be used instead, then the payload processing must be delayed due to further required routing and a different set of processors 38 will ultimately be used).
Referring to claim 2, Estan has taught the method of claim 1, wherein the at least one systolic array comprises a plurality of protocol field decoders (from FIG.1, the array 28 includes multiple interconnected tiles 30.  Each tile 30 includes two decoders 62 (one in circuit 48a and another in circuit 48b (see FIGs.1-2)), wherein each decoder is connected to at least two other decoders (as all tiles are connected, all decoders within the tiles are connected), and wherein a processing result from each decoder determines a route that data being processed moves through the at least one systolic array (again, see paragraph [0058] and also see paragraphs [0059]-[0061].  The decoder processes each packet and determines routing for that packet).
Referring to claim 4, Estan has taught the method of claim 1, wherein the at least one systolic array comprises a two-dimensional array of processing units that receives the data portions (FIG.1, 2D array 28), fans out the data portions to a pipeline of parallel processing units in the two-dimensional array (the data portions are fanned out to pipelines in the array (all of tiles any given packet flows through is a pipeline)), and moves the data portions through the pipeline of parallel processing units (again, see paragraphs [0058]-[0061]).
Referring to claim 5, Estan has taught the method of claim 4, wherein the first portion of the data stream moves through the pipeline by advancing from one processing unit to another processing unit on each of a plurality of clock ticks (again, see paragraph [0062].  The data hops to an adjacent unit on each clock edge/tick).
Referring to claim 6, Estan has taught the method of claim 1, further comprising comparing, by the at least one systolic array, a first set of protocol fields in the first portion of the data stream to a plurality of sets of protocol fields (see paragraph [0069].  Protocol fields of an IP address in the packet are compared to multiple sets of protocol fields associated with each element.  For instance, in FIG.4, one field of the packet is compared against addresses associated with networks B and C.  The packet is sent to the matching tile (e.g. tile B).  At tile B, another field is compared against addresses associated with D and E and is sent to the matching tile).
Referring to claim 22, Estan has taught the method of claim 1, wherein the protocol decoding process separates the second portion of the data stream into blocks based on protocols built in the second portion of the data stream (note that the second portion could include a multicasting flag (paragraph [0060]).  As part of the protocol decoding, this flag must be separated from the rest of the payload to form a flag block and a payload block, so that the decoder can determine if the packet should be both routed and processed in that tile).
Referring to claim 23, Estan has taught the method of claim 1, wherein each of the plurality of processing units is compiled for a predetermined protocol (this is inherent.  Each of these processing units is built/compiled to operate according to some programmed manner/protocol, e.g. how to decode, route, process, etc.).
Claims 24-25, 27-29, and 31-32, are rejected for similar reasons as claims 1-2, 4-6, and 22-23, respectively.  Note for claim 24, that the receiver in Estan is a processor, as require by 112(f) interpretation.  For instance, from FIG.1, processor 26 receives a data stream and passes it (and its portions) to array 30.  Alternatively, each tile 30 receives portions of a stream and a tile is a processor or at least an equivalent thereof.
Referring to claim 30, Estan has taught the system of claim 24, further comprising providing a predetermined delay to the second portion of the data stream, wherein the second portion of the data stream arrives at the data processing engine at a same time as the at least one output does (again, from paragraph [0062] a clock edge controls each hop.  In other words, each clock cycle, a packets hop from one tile to another tile.  As such, a second portion of a stream is sent to an engine based on a predetermined delay.  That is, if the destination is the top left tile, e.g. the first tile that receives the portion, the portion is provided in 1 cycle.  If the destination is the 2nd leftmost tile in the top row, the portion is provided in 2 cycles (2 hops = 2 cycles).  If the destination is the 3rd leftmost tile in the top row, the portion is provided in 3 cycles.  The predetermined delay is based on the destination, i.e., how many tiles the portion has to pass through (one per cycle) to get to its destination.  Further, the routing must occur in one cycle, so that a tile can route the next packet in the next cycle.  As such, the second portion is received at the switch 63 along with the decision from decoder 62 at the same time (i.e., in the same cycle) so that the routing can occur in that cycle and the tile is free to route the next data in the next cycle).
Claim 33 is rejected for similar reasons as claims 1 and 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Estan in view of the examiner’s taking of Official Notice.
Referring to claim 3, Estan has taught the method of claim 2, wherein the protocol field decoders are used to identify a first portion of the data stream for processing (again, a given decoder identifies whether the payload (first portion) will be processed by the corresponding set of processors 38 in the same tile), and to select a type of processing for the first portion (by deciding to use bus 65, the decoder selects processing with no further routing through the array, i.e., an immediate type of processing, and also a type to be performed by the immediate tile).  Estan has not taught wherein the type of processing corresponds to one of a plurality of protocols supported by one or more cryptographic engines coupled to encrypt identified portions of data in the data stream.  However, from paragraph [0082], Estan has taught that the architecture can be used for security applications.  While performing encryption is not actually disclosed, encryption is a well-known security application to secure data  (note that previously-cited Leung, U.S. Patent Application Publication No. 2007/0195951 teaches such encryption performed by a systolic array (e.g. paragraph [0021]).  Thus, Leung would be one example of a reference that would support the Official Notice).  As a result, to increase security, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estan such that the type of processing corresponds to one of a plurality of protocols supported by one or more cryptographic engines coupled to encrypt identified portions of data in the data stream.
Claim 26 is rejected for similar reasons as claim 3.

Response to Arguments
On pages 9-10 of applicant’s response, applicant argues that Shaaban has taught generic systolic architecture without teaching the added language to claim 1.
The examiner agrees and the rejection is overcome.

On pages 10-11 of applicant’s response, applicant argues that Estan teaches a data lookup scheme that is not relevant to claim 1.  Applicant quotes portions of Estan explaining the teachings.
This argument is not persuasive.  The examiner asserts that the claimed invention reads on Estan.  Applicant is asked to explain any error in the examiner’s mappings and explanation.

On pages 11-12 of applicant’s response, applicant again quotes portions of Leung and then asserts that this is different from claim 1.
This is not a persuasive argument.  Applicant has not explained how the examiner’s rejection is in error.  However, these arguments are generally moot as the rejection is now withdrawn.  This should not be taken as an admission by the examiner that the claims are patentably distinct from Leung.  Instead, with the addition of many new claims, the examiner has decided to not maintain multiple grounds of rejection due to time constraints.  Should applicant overcome Estan, Leung will be reconsidered.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schultz, 2004/0190512, has taught a systolic array for processing packet information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183